Martin, J. (dissenting).
I dissent. I am of opinion that the report of the commissioners which found damage parcels No. 6 and No. 6-a to be in the ownership of the city of New York, should be affirmed, and that the order which denies the confirmation and returns the report to new commissioners to make a report is erroneous and should be reversed.
Dowling, P. J., concurs.
Order modified by referring the matter to Special Term to be there dealt with in accordance with opinion. Settle order on notice.